Citation Nr: 1708366	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION


The Veteran has active duty service in the United States Army from March 1972 to February 1981.  Among other commendations, the Veteran was awarded the Army Commendation Medal and the National Defense Service Medal for his honorable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, denied service connection for hypertension.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in Waco, Texas.

In the course of the instant appeal, the RO granted the Veteran's service connection claims for type II diabetes mellitus and coronary artery disease in a November 2013 rating decision.  As these decisions constitute the full grant of benefits sought on appeal, these matters are not before the Board.  Thus, the only matter for consideration in this case is the issue of entitlement to service connection for hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim of entitlement of service connection for hypertension, including securing a VA medical examination.

The Veteran has specifically contended that his claim for service connection of his hypertension should be granted secondary to his service-connected diabetes mellitus and on a presumptive basis due to his exposure to Agent Orange.  However, there is no indication that he possesses the knowledge, education, training, or experience to provide competent medical evidence relating to a nexus between his hypertension, the events of his service, his exposure to herbicide agents, or his service-connected disabilities.  As such, the record does not contain the competent evidence necessary to determine the Veteran's claim and the Board turns to whether VA has satisfied its duty to assist the Veteran.

VA has a statutory duty to assist that may include providing a claimant with a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Board also notes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl V. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

Here, the Veteran did attend a VA examination in October 2013.  However, at that time, the Veteran's appeal also related to service connection claims relating to diabetes mellitus and coronary artery disease.  Notably, although the Veteran's treatment records include evidence of ongoing treatment for hypertension, including as early as November 2007, the examiner did not describe or specifically discuss the Veteran's diagnosis of hypertension.  

The Board notes that the VA examiner who evaluated the Veteran's diabetes mellitus in October 2013 specifically stated that it was at least as likely as not that the Veteran's cardiac "condition(s)" were due to his diabetes mellitus and that it was at least as likely as not that these "condition(s)" were permanently aggravated by the Veteran's diabetes mellitus.  However, it is unclear whether this examiner intended to include hypertension as a cardiac condition that was caused or aggravated by the Veteran's endocrine disorder.  As such, the Board finds that the examination report does not contain a description of the Veteran's hypertension in sufficient detail and the Board's evaluation of this cardiovascular disability is not fully informed.  Pursuant to D'Aries, this examination report must therefore be returned.  

Finally, the Board also notes that the Veteran initially requested a hearing with the Board at a local VA office in his June 2010 VA Form 9.  Later that month, the Veteran withdrew his request for a Board hearing and instead requested a local Decision Review Officer (DRO) hearing.  This hearing was scheduled for September 2012.  Although the Veteran submitted email correspondence in which he described substantial portions of his testimony before the DRO in September 2012, no record of any DRO hearing or informal conference appears in the record.  As this evidence is potentially relevant to the Veteran's claim for service connection of hypertension, VA must satisfy its duty to assist the Veteran in developing his claim by attempting to secure any reports or transcripts relating to this September 2012 DRO hearing or informal conference.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any evidence relating to a September 2012 DRO hearing or informal conference, to include any transcript or summary.  This evidence should then be associated with the Veteran's claims file.  If attempts to obtain this evidence are unsuccessful, documentation of the attempts to secure this evidence should be associated with the Veteran's claims file. 

2.  Obtain an opinion regarding the etiology of the Veteran's hypertension with an appropriate medical professional.  The claims file should be made available to the medical professional, who should indicate in his/her report that the file was reviewed as part of the examination.  If the medical professional believes that an in-person examination of the Veteran's hypertension is necessary, the Veteran should be scheduled for such an examination.

After reviewing the claims file or examining the Veteran and taking a complete history, if such an examination is deemed appropriate, the medical professional or medical examiner should provide opinions on the following items:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by or is otherwise etiologically related to his service;

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by or is otherwise etiologically related to his exposure to an herbicide agent (the examiner is to presume that such exposure has occurred);

c)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by or is otherwise etiologically related to any of his service-connected disabilities, to include diabetes mellitus and coronary artery disease; and

d)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by (increased in severity beyond the natural progression of the disease) any of his service-connected disabilities, to include diabetes mellitus and coronary artery disease.

3.  Thereafter, readjudicate the Veteran's claim for service connection for hypertension.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




